                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WILLIE Q. CHISUM,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-99

        v.

 DEPUTY WARDEN SHEENA BLACK;
 ADAMS; and ASSISTANT WARDEN
 PINERIO,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter comes before the Court on Plaintiff’s failure to comply with the Court’s

Orders of November 9, 2018 and December 28, 2018 to furnish the Court with his prison trust

fund account statement and his consent to collection of fees from that account. Docs. 11, 15.

For the following reasons, I RECOMMEND the Court DISMISS Plaintiff’s Complaint, doc. 1,

without prejudice for Plaintiff’s failure to follow this Court’s Orders and failure to prosecute

and DIRECT the Clerk of Court to CLOSE this case. I further RECOMMEND the Court

DENY Plaintiff leave to appeal in forma pauperis.

                                         BACKGROUND

       Plaintiff, who is housed at Georgia State Prison in Reidsville, Georgia, filed this 42

U.S.C. § 1983 action in the Middle District of Georgia on September 17, 2018. Doc. 1.

Concurrently, Plaintiff filed a motion for leave to proceed in forma pauperis. Doc. 2. The

Middle District of Georgia court transferred Plaintiff’s cause of action to this District on

September 28, 2018. Doc. 6. On November 9, 2018, this Court granted Plaintiff’s in forma
pauperis motion. Doc. 11. In that Order, the Court instructed Plaintiff to furnish the Court with

a statement of his prison trust fund account and the consent to collection of fees from that

account pursuant to 28 U.S.C. § 1915(b)(1). Id. at 3. The Court explained that, if Plaintiff failed

to complete and return these forms or otherwise respond to the Court’s directives by December

10, 2018, the Court would dismiss this case without prejudice for failure to prosecute and follow

this Court’s Orders. Id. at 4.

       On December 7, 2018, Plaintiff returned his inmate account statement but not his consent

form. Doc. 14. The Court found Plaintiff attempted to comply with its previous Order and

provided Plaintiff another opportunity to submit his consent to collection of fees form within 30

days of its December 28, 2018 Order. Doc. 15. Plaintiff was advised that his failure to return his

consent form would lead the Court to presume he did not intend to pursue his action and to

dismiss his case without prejudice. Id. at 2. On December 28, 2018, the Clerk of Court mailed a

copy of the Court’s Order and attachments to Plaintiff at his last known place of incarceration,

and the Order was not returned to the Court as undeliverable or otherwise failing to reach

Plaintiff. However, the Court has not received any pleading from Plaintiff which is responsive to

that Order. In fact, Plaintiff has not filed any pleading with this Court since December 7, 2018.

Doc. 14.

                                          DISCUSSION

       The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Orders. For the reasons set forth below, I RECOMMEND the Court DISMISS

Plaintiff’s Complaint without prejudice and DENY Plaintiff leave to appeal in forma pauperis.




                                                 2
I.      Dismissal for Failure to Prosecute and Failure to Follow this Court’s Orders

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 1 Coleman v. St. Lucie Cty. Jail, 433 F.

App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.


1
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, Plaintiff was forewarned
his failure to abide by this Court’s Orders could result in the dismissal of his Complaint. Doc. 11 at 4;
Doc. 15 at 2.


                                                     3
Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute Section 1983 complaint, where plaintiff did not

respond to court order to supply defendant’s current address for purpose of service); Taylor, 251

F. App’x at 620–21 (upholding dismissal without prejudice for failure to prosecute because

plaintiffs insisted on going forward with deficient amended complaint rather than complying, or

seeking an extension of time to comply, with court’s order to file second amended complaint);

Brown, 205 F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute

Section 1983 claims, where plaintiff failed to follow court order to file amended complaint and

court had informed plaintiff that noncompliance could lead to dismissal). With Plaintiff having

failed to provide the Court with his consent to collection of fees as directed, the Court is unable

to move forward with this case, as it cannot collect the required statutory fees. See 28 U.S.C.

§ 1915. Moreover, Plaintiff was given ample time to follow the Court’s Orders, and Plaintiff has

not made any effort to do so or to inform the Court as to why he cannot comply with its

directives. In fact, Plaintiff has not filed any pleading with the Court since December 7, 2018.

       Thus, I RECOMMEND the Court DISMISS without prejudice Plaintiff’s Complaint,

doc. 1, for failure to prosecute and failure to follow this Court’s Orders and DIRECT the Clerk

of Court to CLOSE this case and enter the appropriate judgment of dismissal.




                                                  4
II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS this action without

prejudice and DIRECT the Clerk of Court to enter the appropriate judgment of dismissal and to




                                                   5
CLOSE this case. I further RECOMMEND that the Court DENY Plaintiff leave to proceed in

forma pauperis on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action. The filing of objections is not a proper vehicle

through which to make new allegations or present additional evidence.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.




                                                  6
        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Plaintiff.

        SO ORDERED and REPORTED and RECOMMENDED, this 21st day of October,

2019.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              7
